Citation Nr: 1102824	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-05 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served honorably on active duty from November 1963 to 
March 1967.  He had additional service from August 1976 to June 
1977 which was terminated by an other than honorable discharge.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The Board notes that the Veteran's notice of disagreement 
included the issues of entitlement to service connection for 
hearing loss and tinnitus, and the evaluation assigned to 
peripheral vascular disease of the right leg.  Following issuance 
of a statement of the case in January 2009 on these issues, the 
Veteran submitted a timely substantive appeal on VA Form 9, in 
which he specifically limited his appeal to the issues of service 
connection for hearing loss and tinnitus.  Therefore, the only 
issues on appeal are those listed on the cover page.  See 38 
C.F.R. §§ 20.200, 20.202 (2010) (Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed).


FINDINGS OF FACT

1.  Hearing loss was not shown in service or for many years 
thereafter, and the most probative evidence fails to link the 
Veteran's current hearing loss to service.

2.  Tinnitus was not shown in service or for many years 
thereafter, and the most probative evidence fails to link the 
Veteran's current tinnitus to service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A.  
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R.  § 
3.159(b) (2010).  The requirements apply to all five elements of 
a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2008 letter issued prior to the decision 
on appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claims for 
service connection, as well as what information and  evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  This letter also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, service personnel records, post service 
treatment records, and VA examination reports.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1131, 1133 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2010). The threshold 
for normal hearing is from 0 to 20 decibels; higher threshold 
levels indicate some degree of hearing loss. Hensley v. Brown, 5 
Vet. App. 155 (1993).


The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current hearing loss and tinnitus 
are related to noise exposure that he endured while performing 
duties as a truck driver while serving with the 104th engineering 
company in Long Binh, Vietnam.  Specifically, the Veteran has 
alleged that he was exposed to noise in service from driving a 
five ton dump truck to various construction sites throughout the 
duration of his deployment in Vietnam.  Additionally, the Veteran 
stated that the stack of the truck is immediately outside the 
driver's window and reverberated in his ear.  He also claims that 
his unit was next to an artillery unit that was firing 
constantly.  He has asserted that he has had no work or 
recreational noise exposure.  The Veteran's DD Form 214 lists his 
military occupational specialty as an executive chef and shows 
that he did not receive any medals indicative of combat service.

The Veteran's service treatment records are negative for any 
complaints or findings of hearing loss or tinnitus.  An audiogram 
was performed upon the Veteran's enlistment in November 1963 
revealed hearing within normal limits.  The Veteran denied ear 
problems and hearing loss on his March 1967 discharge 
examination.

An audiogram was performed upon the Veteran's re-enlistment in 
August 1976 and the pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
10
LEFT
15
10
15
-
20

Upon separation in May 1977, which was under other than honorable 
conditions, an audiological evaluation was performed and the pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
-
20
LEFT
20
20
15
-
15

Following discharge from service, the first medical evidence of 
record documenting hearing loss and tinnitus consists of the 
December 2008 VA examination.  On this occasion, the examiner 
reviewed the claims file, to include the Veteran's service 
treatment records.  The examiner noted that the Veteran alleged 
that he has experienced constant bilateral ringing in his ears 
and hearing loss for the past fifteen to twenty years.  The 
examiner further noted that the Veteran could not be more 
specific as to the onset of his hearing loss and tinnitus.  
Furthermore, it was noted that the Veteran denied any post-
service occupational or recreational acoustic exposure, and the 
Veteran did not have a history of ear infections or surgeries, no 
aural fullness, no vertigo, no family involvement, and no skull 
fractures.  The examiner noted that the otoscopic examination was 
clear.  On this occasion an audiological evaluation was performed 
and the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
40
LEFT
10
15
15
25
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 98 percent in the left ear.  The 
examiner diagnosed the Veteran with bilateral high frequency 
sensorineural hearing loss, normal to mild in degree, and noted 
tinnitus as likely as not to be a symptom associated with the 
hearing loss.  

However, the examiner noted that the Veteran's hearing was within 
normal limits at enlistment and separation, as well as while in 
the service.  The examiner further noted that there is no mention 
of tinnitus in the service treatment records, that the Veteran 
denied hearing problems at separation, and that he reported onset 
of tinnitus being ten to fifteen years after military service.  
The examiner concluded that it is not likely that the Veteran's 
hearing loss and tinnitus are service related.  

Upon review of the record, the Board finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  Neither bilateral hearing loss nor tinnitus was shown 
in service or for many years thereafter.  The first assessment of 
bilateral hearing loss and tinnitus was at the VA examination, 
approximately than 40 years after his honorable discharge from 
service.  

Additionally, the Board notes that at his December 2008 VA 
examination, the Veteran denied any occupational or recreational 
noise exposure post-service.  However, in a January 2008 PTSD VA 
examination report, the Veteran indicated that he worked on lawn 
mowers for a hobby and that he held a number of jobs following 
his discharge from the military, including trimming trees and 
working in a machine shop.  

Moreover, during the December 2008 VA audiology examination, the 
Veteran indicated that his symptoms of tinnitus began fifteen to 
twenty years ago (i.e. in the1980s).  The examiner noted the 
Veteran could not be more specific, which suggests that the 
examiner sought clarification of the time frame of onset from the 
Veteran during the examination.  Thus, the Veteran himself has 
estimated that his tinnitus did not begin until many years after 
his discharge from service in March 1967.  While the Veteran 
reported, after the denial of his claim, that he has had tinnitus 
since service, the Board assigns greater weight to the statements 
he made to the examiner, before the adjudication of his claim.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) 
(Board can consider bias in lay evidence and conflicting 
statements of the veteran in weighing credibility).  Indeed, the 
Veteran's hearing was within normal limits during service and he 
denied any ear problem or hearing loss on his military Reports of 
Medical History.  Moreover, the Veteran's conflicting statements 
regarding his post service noise exposure raises a significant 
question as to the reliability of the Veteran's recollections 
proffered in support of his claim for benefits.  Thus, the Board 
concludes that the Veteran's contention of having tinnitus 
continuously since service is not credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can 
consider bias in law evidence, the lack of contemporaneous 
medical records, and significant time delay between the affiants' 
observations and the date on which the statements were written in 
weighing credibility).  

In addition, while the Veteran contends his current hearing loss 
and tinnitus are due to the duties he performed as a truck driver 
while stationed in Vietnam, the Veteran's service personnel 
records do not indicate he served as a truck driver.  Moreover, 
as a lay person, the Veteran's opinion as to the relationship 
between noise exposure in service and his current hearing loss 
and tinnitus, first shown approximately 40 years after his 
honorable service, is less probative than the VA examiner's 
conclusion that such disorders are not likely service related.  
In this regard, the diagnosis of hearing loss and the etiology of 
hearing loss and tinnitus require medical expertise to determine, 
which the Veteran is not shown to possess.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to provide 
medical diagnosis).  There is no medical opinion of record 
linking the Veteran's claimed hearing loss and tinnitus to 
service. 

In short, there is no competent and credible evidence of hearing 
loss or tinnitus in service, and the most probative evidence is 
against a finding that the current bilateral hearing loss and 
tinnitus are related to service.  Accordingly, the preponderance 
of the evidence is against the claims, and service connection for 
bilateral hearing loss and tinnitus is not warranted on any 
basis.  

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


